Citation Nr: 0604488	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Winston-Salem, 
North Carolina RO that denied service connection for diabetes 
mellitus.

In September 1997 and in November 1997, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
The current claim concerns, in part, whether entitlement to 
service connection may lie under 38 C.F.R. § 3.309(e) 
("[d]isease[s] associated with exposure to certain herbicide 
agents") as amended by 66 Fed. Reg. 23166 (2001) (adding 
Type II diabetes mellitus or adult-onset diabetes).  A claim 
made after a changes in law that creates a new basis of 
entitlement, is adjudicated as a new claim, rather than as a 
claim to reopen.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Spencer v. Brown, 4 Vet. App. 283 (1993) 
(new cause of action not subject to usual requirement of new 
and material evidence to reopen); Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998).   

In October 2003, the veteran withdrew his request for a Board 
hearing, in writing.

In a March 2004 rating decision, the RO denied the veteran's 
claim for service connection for diabetic retinopathy.  The 
veteran submitted a notice of disagreement with that 
decision, and the RO issued a statement of the case (SOC) in 
December 2004.  As no substantive appeal has been received, 
and the issue was not certified as being on appeal, the 
matter is not in appellate status.  


FINDINGS OF FACT

1.  The record reflects no evidence that the veteran served 
in Vietnam.  

2.  There also is no evidence of in-service exposure to 
herbicidal agents.

3.  Current diabetes mellitus is not related to a disease or 
injury in service, including exposure to chemicals and 
nuclear materials.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to 
include as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the August 2003 (SOC), the December 2004 supplemental 
SOC, and the December 2001, April 2003, March 2003, and April 
2005 letters, the RO notified the veteran of the legal 
criteria governing the claim (to include the criteria for 
establishing service connection), the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  These documents provided notice of 
the information and evidence needed to substantiate the 
claim.

VA's December 2001, April 2003, and March 2003 letters 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.

The April 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  His claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and outpatient 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the claim on 
appeal, a report of which is of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  He 
has also been afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as diabetes mellitus, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2005).

The veteran contends that his diabetes mellitus is the result 
of exposure to herbicides, in service, chemicals, or nuclear 
materials in service.

The Board notes that, in the absence of evidence of actual 
duty or visitation in Vietnam, the veteran is not entitled to 
a presumption of Agent Orange, or other herbicide, exposure.  
38 U.S.C.A. § 1116(f).

Direct service connection is for consideration for claims 
based on alleged exposure to herbicide agents in locations 
other than Vietnam.  See 38 C.F.R. § 3.303(d); VA 
Adjudication Procedure Manual M21-1, Part VI, paras. 7.01(a), 
7.01(e), 7.20(b).  Such exposure must be established on a 
factual basis.  Id.  

The veteran's service medical records do not establish, or 
even suggest, actual exposure to herbicide agents in service.  
The veteran alleges that, as a missile launch crewman at Fort 
Bliss, Texas, and with the 66th U.S. Artillery Detachment in 
Germany, he handled chemicals that were components of Agent 
Orange-namely, trichloroethylene, toluene, and benzene.

Records clearly document the veteran's exposure in service to 
chemicals and solvents that were required to maintain the 
working parts of the Nike Hercules missiles at Fort Bliss, 
Texas.  In addition, service connection has been established 
for skin disorders and for peripheral neuropathy of the 
veteran's lower extremities, due to his exposure to such 
chemicals and solvents.  However, there is no evidence to 
substantiate the veteran's claim of actual exposure to 
herbicide agents in service.  As such, the veteran cannot 
establish service connection for diabetes mellitus, on a 
direct basis, as due to Agent Orange exposure.

The post-service medical records first include a diagnosis of 
diabetes mellitus in the mid-1990's.

The competent evidence weighs against the findings of a nexus 
between diabetes mellitus, first diagnosed many years post-
service, and the veteran's exposure to chemicals and solvents 
in service.  Specifically, the May 2003 VA examiner knew of 
no information linking exposure to trichloroethylene, 
toluene, and benzene with diabetes mellitus.

In October 2003, Fred D. McQueen, Jr., M.D., the veteran's 
treating physician reported review of some of the veteran's 
military records, and opined that the veteran's exposure to 
"chemicals" while in the military had a "direct bearing on 
his disease processes," including diabetes mellitus, 
congestive heart failure, chronic obstructive pulmonary 
disease, post-traumatic stress disorder (PTSD), hypertension, 
rashes, lesions, and eczema.  

While Dr. McQueen's opinion supports the veteran's 
contentions, it does not specify the chemicals or what 
"bearing" the exposure had on the claimed diabetes 
mellitus.  Dr. McQueen also made no reference to any 
supporting literature.

The VA examiner reviewed all of the service medical records, 
and the post service records through May 2003.  The examiner 
also made reference to scientific literature and to the 
specific chemicals to which the veteran was reportedly 
exposed.  For these reasons, the VA opinion is more probative 
than that of Dr. McQueen.

There is no competent opinion linking the veteran's diabetes 
mellitus to exposure to nuclear weapons.  Diabetes mellitus 
is not subject to presumptive service connection based on 
radiation exposure, nor is it a radiogenic disease.  
38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.311 (2005).  There is, thus, no possibility of granting 
service connection on the basis of nuclear exposure.

While the veteran is competent to offer statements of first-
hand knowledge that he was exposed to chemicals and solvents 
in service, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his current diabetes mellitus.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).

There is no evidence of diabetes mellitus within one year 
after service.  Therefore, service connection is not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Because the most probative opinion is against the claim for 
service connection for diabetes mellitus, reasonable doubt 
does not arise and the claim is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


